Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Applicant agreed that the examiner’s amendment, authorized by Saad K. Hassan on 06/03/21

AMENDMENTS TO THE CLAIMS 
1. (Currently amended) A computer-implemented method for performing a time-triggered distribution of messages from a region of networked machines to multiple destinations, the method comprising:
running a software-based synchronization process to synchronize each of a plurality of gateways with a reference clock, wherein each gateway is a machine on a perimeter of the region of networked machines and is connected to transmit messages to multiple destinations, the perimeter defining a logically connected group of gateways that are to transmit messages in an order in which they are received along the perimeter:
the gateways receiving messages from within the region of networked machines for distribution to multiple destinations outside the region of networked machines according to a 
the gateways performing the distribution of the received messages, wherein each gateway determines absolute time based on that gateway’s synchronization with the reference clock;
wherein the perimeter for one of the regions lies entirely inside the perimeter of another of the regions.

14.    (Currently amended) A computer-implemented method for performing a time-ordered operation on messages transmitted from multiple sources, the method comprising:
for each of two or more regions of networked machines:
running a software-based synchronization process to synchronize each of a plurality of gateways with a reference clock specific to that region, wherein each gateway is a machine on a perimeter of that region of networked machines and connected to transmit messages to multiple destinations, the perimeter defining a logically connected group of gateways that are to transmit messages in an order in which they are received along the perimeter:
receiving messages that are addressed to one or more of the multiple destinations and are to exit that region through one or more of the gateways according to a distribution schedule based on absolute time relative to that reference clock and buffering the messages for a given window of time prior to a given distribution, the distribution schedule ensuring that messages received within the given window of time at any gateway along the perimeter are 
wherein each gateway determines absolute time based on that gateway’s synchronization with the reference clock;
wherein the perimeter for one of the regions lies entirely inside the perimeter of another of the regions.

18. (Cancelled)

Claims 1-7, 19-20 are allowed.  

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is (571) 270-1929.  The examiner can normally be reached on M-F from 9 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Rutkowski, can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SULAIMAN NOORISTANY/Primary Examiner, Art Unit 2415